 
 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of August 5, 2016, by and among The Bancorp, Inc., a Delaware corporation
("Bancorp"), and the purchasers that are signatories hereto (each a "Purchaser"
and collectively the "Purchasers").
WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of Bancorp's shares of (i) common stock, par value $1.00 per share (the
"Common Shares") and (ii) mandatorily convertible preferred stock, par value
$0.01 per share (the "Preferred Shares" and together with the Common Shares, the
"Shares"), pursuant to the Securities Purchase Agreement, dated as of August 5,
2016, by and among Bancorp and the Purchasers (the "Purchase Agreement");
WHEREAS, in connection with the Purchase Agreement, Bancorp has agreed to
register for resale by the Holders (as defined below) (i) the Common Shares
purchased by a Purchaser, (ii) the Common Shares received by a Purchaser upon
any conversion of the Preferred Shares and (iii) the Preferred Shares, if such
shares shall not have been converted by the date that is the one year
anniversary of the Closing Date;
WHEREAS, Bancorp wishes to agree to register for resale the Contingent Shares
(as defined below) to be purchased by the Contingent Purchasers (as defined
below) pursuant to the terms of this Agreement; and
WHEREAS, it is a condition to the obligations of the Purchasers and Bancorp
under the Purchase Agreement that this Agreement be executed and delivered.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01                                  Definitions.  Capitalized terms
used herein without definition shall have the meanings given to them in the
Purchase Agreement.  The terms set forth below are used herein as so defined:
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
"Agreement" has the meaning specified therefor in the introductory paragraph.
"Allowable Grace Period" has the meaning specified therefor in Section 2.01(d).
"Bancorp" has the meaning specified therefor in the introductory paragraph.
 
 
 

--------------------------------------------------------------------------------

 
"Business Day" means a day, other than a Saturday or Sunday, on which banks in
the State of Delaware are open for the general transaction of business.
"Capital Stock" means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exercise able for any of its shares, interests, participations
or other equivalents, partnership interests (whether general or limited),
limited liability company interests, or equivalent ownership interests in or
issued by such Person.
"Commission" means the Securities and Exchange Commission.
"Common Share Price" means the volume-weighted average closing price of the
Common Shares on the Principal Trading Market on which the Common Shares are
then traded during the ten (10) Trading Days prior to the date of measurement.
"Common Shares" has the meaning specified therefor in the recitals of this
Agreement.
"Contingent Purchasers" shall mean those investors who are parties to the
Subscription Agreement.
"Contingent Shares" shall have the meaning set forth in the definition of
Registrable Securities.
"Control" (including the terms "controlling", "controlled by" or "under common
control with") means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 "Effective Date" means the date that the Registration Statement filed pursuant
to Section 2.01(a) through (e) is first declared effective.
"Effectiveness Period" shall have the meaning set forth in Section 2.01(b).
"Event" shall have the meaning set forth in Section 2.01(c).
"Event Date" shall have the meaning set forth in Section 2.01(c).
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
"Filing Deadline" means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2.01(a), October 15, 2016.
"FINRA" means the Financial Industry Regulatory Authority, Inc.
"Grace Period" shall have the meaning set forth in Section 2.01(d)
"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
 
 
2

--------------------------------------------------------------------------------

 
"Holder Indemnified Persons" has the meaning set forth in Section 2.07(a).
"Indemnified Party" shall have the meaning set forth in Section 2.07(c).
"Indemnifying Party" shall have the meaning set forth in Section 2.07(c).
"Initial Registration Statement" shall have the meaning set forth in Section
2.01(a).
"Initiating Holders" shall have the meaning set forth in Section 2.01(g).
"Liquidated Damages" shall have the meaning set forth in Section 2.01(c).
"Losses" has the meaning specified therefor in Section 2.07(a) of this
Agreement.
"Managing Underwriter" means, with respect to any Underwritten Offering, lead
underwriter or underwriters of such Underwritten Offering.
"New Registration Statement" shall have the meaning set forth in Section
2.01(a).
"Other Securities" means Common Shares or shares of other Capital Stock of
Bancorp which are contractually entitled to registration rights or Capital Stock
which Bancorp is registering pursuant to a Registration Statement.
 "Person" means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
"Piggyback Registration" has the meaning set forth in Section 2.02(a).
"Preferred Shares" has the meaning specified therefor in the recitals of this
Agreement.
"Preferred Share Filing Deadline" has the meaning set forth in Section 2.01(f).
 "Principal Trading Market" means the Trading Market on which the Common Shares
are primarily listed on and quoted for trading, which, as of the Closing Date,
is the NASDAQ Stock Market.
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 
 
3

--------------------------------------------------------------------------------

 
"Purchase Agreement" has the meaning specified therefor in the recitals of this
Agreement.
"Purchaser" has the meaning specified therefor in the introductory paragraph of
this Agreement.
"Purchaser Underwriter Registration Statement" has the meaning specified
therefor in Section 2.02(o) of this Agreement.
"Registrable Securities" means (i) any Common Shares acquired on the Closing
Date or hereafter acquired by a Holder upon conversion of the Preferred Shares,
(ii) the Preferred Shares, if such shares shall not have been converted by the
date that is the one year anniversary of the Closing Date, (iii) Common Shares
paid as Liquidated Damages pursuant to Section 2.01(c), (iv) any Common Shares
issued to investors pursuant to the Subscription Agreement (the "Contingent
Shares"), and (v) any securities issued or issuable with respect to any such
shares by way of share split, share dividend, distribution, recapitalization,
merger, exchange, replacement or similar event or otherwise. As used in this
Agreement, the term Registrable Securities shall not include the Contingent
Shares until such time as they are issued and outstanding pursuant to the
Subscription Agreement.
 "Registration Expenses" has the meaning specified therefor in Section 2.06(a)
of this Agreement.
"Registration Statement" means any one or more registration statements of
Bancorp filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
"Remainder Registration Statements" shall have the meaning set forth in Section
2.01(a).
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
"Selling Expenses" has the meaning specified therefor in Section 2.06(a) of this
Agreement.
"Selling Holder" means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
"Shares" has the meaning specified therefor in the recitals of this Agreement.
"Subscription Agreement" means the subscription agreement in the form attached
hereto as Exhibit A among Bancorp and the Bancorp officers and directors named
therein.
"Trading Day" means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Trading Market or (ii) if the Common Shares are not
listed or quoted on any Trading Market, a day on which the Common Shares are
quoted in the over the counter market as reported in the "pink sheets" by OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Shares are not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.
"Trading Market" means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTCQB on which the Common Shares are listed or quoted for trading
on the date in question.
"UO Notice" shall have the meaning set forth in Section 2.01(g).
"Underwritten Offering" means an offering (including an offering pursuant to a
Registration Statement) in which Registrable Securities are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a "bought deal" with one or more investment banks.
Section 1.02                          Registrable Securities.  Any Registrable
Security will cease to be a Registrable Security when: (a) a registration
statement covering such Registrable Security is effective and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 (or any similar provision then in force) under the
Securities Act; (c) such Registrable Security is held by Bancorp or one of its
subsidiaries; (d) such Registrable Security becomes eligible for sale without
volume or manner of sale restrictions under Rule 144 by the Holder, and Bancorp 
not being required to be in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) (except in
connection with the rights set forth in Sections 2.01(g) and 2.03); or (e) such
Registrable Security has been sold in a private transaction in which the
transferor's rights under this Agreement are not assigned to the transferee of
such securities.
 
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE II
REGISTRATION RIGHTS

 
Section 2.01 
Registration.

(a)            On or prior to the Filing Deadline, Bancorp shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other adequate means of distribution of
Registrable Securities as Bancorp may reasonably determine (the "Initial
Registration Statement").  The Initial Registration Statement shall be on Form
S-3 (except if Bancorp is then ineligible to register for resale of the
Registrable Securities on Form S-3, in which case such registration shall be on
such other form available to Bancorp to register for resale of the Registrable
Securities as a secondary offering).    Notwithstanding the registration
obligations set forth in this Section 2.01(a), in the event the Commission
informs Bancorp that all of the Registrable Securities cannot, as a result of
the application of Rule 415, be registered for resale as a secondary offering on
a single Registration Statement, Bancorp agrees to promptly (i) inform each of
the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a "New Registration Statement"), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-3 or such other form available to Bancorp to register for
resale such Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, Bancorp shall
be obligated to use its commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Securities Act
Rules Compliance and Disclosure Interpretation 612.09.  Notwithstanding any
other provision of this Agreement and subject to the payment of Liquidated
Damages in Section 2.01(c), if any SEC Guidance sets forth a limitation of the
number of Registrable Securities or other Common Shares permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that Bancorp used commercially reasonable  efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities or other Common
Shares to be registered on such Registration Statement will be reduced as
follows: first, Bancorp shall reduce or eliminate the Common Shares to be
included by any Person other than a Holder; second, Bancorp shall reduce or
eliminate any Common Shares to be included by any Affiliate of Bancorp; and
third, Bancorp shall reduce the number of Registrable Securities to be included
by all other Holders on a pro rata basis based on the total number of
unregistered Registrable Securities held by such Holders, subject to a
determination by the Commission that certain Holders must be reduced before
other Holders based on the number of Registrable Securities held by such
Holders.  In the event Bancorp amends the Initial Registration Statement or
files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, Bancorp will use its commercially reasonable efforts to file with
the Commission, as promptly as allowed by Commission or SEC Guidance provided to
Bancorp or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to Bancorp to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the New Registration Statement
(the "Remainder Registration Statements").  No Holder shall be named as an
"underwriter" in any Registration Statement without such Holder's prior written
consent, except if required pursuant to written comments received from the
Commission upon a review of such Registration Statement; provided, however, that
prior to naming a Holder as an underwriter in any Registration Statement, (i)
Bancorp shall use its commercially reasonable efforts to advocate with the
Commission against naming such Holder as an underwriter in accordance with
Commission rules and regulations and SEC Guidance and (ii) if, despite Bancorp's
commercially reasonable efforts to advocate with the Commission against naming
such Holder as an underwriter, the Commission continues to require that such
Holder be named as an underwriter in any Registration Statement, such Holder
shall have the right (but not the obligation), prior to being so named, without
any penalty to Bancorp, to either (A) remove itself from such Registration
Statement or (B) reduce its number of Registrable Securities included in such
Registration Statement such that it shall no longer be required to be named as
an underwriter in such Registration Statement.
 
 
 
6

--------------------------------------------------------------------------------

 
(b)            Bancorp shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable, but not later than the 90th calendar day following the Closing
Date (or, in the event the Commission reviews and has written comments to the
Initial Registration Statement or the New Registration Statement, the 120th
calendar day following the Closing Date), and shall use its commercially
reasonable efforts to keep each Registration Statement continuously effective
under the Securities Act until all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders or are no longer
Registrable Securities (the "Effectiveness Period").   Bancorp shall promptly
notify the Holders via facsimile or electronic mail of a ".pdf" format data file
of the effectiveness of a Registration Statement. Bancorp shall, by 9:30 a.m.,
New York City time, on the first Trading Day after the Effective Date, file a
final Prospectus with the Commission, as required by Rule 424(b).
(c)              If: (i) the Initial Registration Statement is not filed with
the Commission on or prior to the Filing Deadline,  (ii) the Initial
Registration Statement or the New Registration Statement, as applicable, is not
declared effective by the end of the 5th Trading Day after the date Bancorp is
notified (orally or in writing, whichever is earlier) by the Commission that
such registration statement will not be "reviewed" or will not be subject to
further review, or (iii) after its Effective Date, (A) such Registration
Statement ceases for any reason (including without limitation by reason of a
stop order, or Bancorp's failure to update the Registration Statement), to
remain continuously effective as to all Registrable Securities for which it is
required to be effective or (B) the Holders are not permitted to utilize the
Prospectus therein to resell such Registrable Securities (in each case of (A)
and (B), other than during an Allowable Grace Period), (any such failure or
breach in clauses (i) and (ii) above being referred to as an "Event," and, for
purposes of clauses (i), (ii) and (iii)(A), the date on which such Event occurs,
or for purposes of clause (iii)(B) the date on which such Allowable Grace Period
is exceeded, being referred to as an "Event Date"), then in addition to any
other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, Bancorp shall pay to each Holder, in cash or Common Shares, at
the election of Bancorp, as partial liquidated damages and not as a penalty
("Liquidated Damages"), an amount equal to 1.0% of the aggregate purchase price
paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities (which, for purposes of this Section 2.01(c), shall include the
Preferred Shares, even if prior to the one year anniversary of the Closing Date)
held by such Holder on the Event Date; provided, that all Holders shall receive
the same form of payment (either cash or Common Shares at Bancorp's election). 
If Bancorp elects to make payment in Common Shares, the value of the Common
Shares will be the closing market price on the Trading Market on the Event Date
or if the Event Date is not a Trading Day, the next preceding Trading Day. The
parties agree that notwithstanding anything to the contrary herein, no
Liquidated Damages shall be payable (i) if as of the relevant Event Date, the
Registrable Securities may be sold by non-Affiliates without volume or manner of
sale restrictions under Rule 144 and Bancorp is in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable); (ii) with respect to any period after the expiration of the
Effectiveness Period (it being understood that this sentence shall not relieve
Bancorp of any Liquidated Damages accruing prior to the expiration of the
Effectiveness Period); (iii) to a Holder in the event it is unable to lawfully
sell any of its Registrable Securities (including, without limitation, in the
event a Grace Period exceeds the length of an Allowable Grace Period) because of
possession of material non-public information; or (iii) to a Holder causing an
Event that relates to or is caused by any action or inaction of such Holder. 
Notwithstanding the foregoing, the maximum amount of damages payable to a Holder
pursuant to this Section 2.01(c) will be three (3) percent of the purchase price
of the Common Shares and Preferred Shares (the "Liquidated Damages Limitation").
The right to receive the Liquidated Damages under this Section 2.01(c) shall be
the Holder's exclusive remedy for any failure by Bancorp to comply with the
provisions of this Section 2.01; provided, however, that such limitation shall
not apply to actual damages in excess of the Liquidated Damages Limitation, and
after the Liquidated Damages Limitation has been reached, the Holders shall be
permitted to seek equitable remedies.  Bancorp and each Holder hereby agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable for any period after the expiration of the Effectiveness Period. If
Bancorp fails to pay any Liquidated Damages pursuant to this Section 2.01(c) in
full within ten (10) Business Days after the date payable, Bancorp will pay
interest on the amount of Liquidated Damages then owing to the Holder at a rate
of 0.5% per month on an annualized basis (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such Liquidated Damages are due until such amounts, plus all such interest
thereon, are paid in full. The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date.
 
 
 
7

--------------------------------------------------------------------------------

 
(d)            Notwithstanding anything to the contrary contained herein,
Bancorp may, upon written notice to all of the Holders whose Registrable
Securities are included in the Registration Statement, suspend such Holders' use
of any prospectus which is a part of the Registration Statement (in which event
each such Holder shall discontinue sales of the Registrable Securities pursuant
to the Registration Statement but such Holder may settle any contracted sales of
Registrable Securities entered into prior to receiving such notice), if (i)
Bancorp is negotiating a material acquisition, merger, reorganization,
disposition or other similar transaction and Bancorp determines in good faith
that Bancorp's ability to negotiate or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Registration Statement, or (ii) Bancorp has experienced some other material
non-public event (A) pursuant to which Bancorp needs to file a document that
will be incorporated by reference into a supplement to the Prospectus or a
post-effective amendment to the Registration Statement, or (B) the disclosure of
which at such time, in the good faith judgment of Bancorp, would materially
adversely affect Bancorp (a "Grace Period"); provided, however, in no event
shall such Holders sales be suspended under clauses (i) or (ii) of this Section
2.01(d) from selling Registrable Securities pursuant to the Registration
Statement for a period that exceeds an aggregate of 45 days in any 90-day
period, or 120 days in any 365-day period (each Grace Period complying with this
provision being an "Allowable Grace Period").  For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred above and shall end on
and include the later of the date the Holders receive the notice referred to
below and the date referred to in such notice; provided, however, that no Grace
Period shall be longer than an Allowable Grace Period.  Upon disclosure of such
information or the termination of the condition described above, Bancorp shall
(A) provide prompt written notice to the Holders whose Registrable Securities
are included in the Registration Statement of the termination of the Grace
Period, (B) promptly terminate any suspension of sales it has put into effect
and (C) take such other actions to permit sales of Registrable Securities as
contemplated in this Agreement.
(e)            In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, Bancorp shall (i) use
commercially reasonable efforts to register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to use commercially
reasonable efforts to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that Bancorp shall use commercially
reasonable efforts to maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.
(f)            Prior to the date that is the one year anniversary of the Closing
Date (the "Preferred Share Filing Deadline"), Bancorp shall have prepared and
filed a Registration Statement covering the resale of all of the Preferred
Shares, if such shares shall then remain outstanding.  In the event such
Registration Statement is not filed with the Commission prior to the Preferred
Shares Filing Deadline, then Liquidated Damages shall be payable by Bancorp to
the Holders of the Preferred Shares, on the same terms applicable to the Common
Shares under Section 2.01(c), until the earlier of (i) such shares having become
covered by an effective Registration Statement, or (ii) such shares shall have
been converted into Common Shares that are all covered by an effective
Registration Statement.
(g)            Underwritten Offering.
(i)            For a period ending three (3) years from the Closing Date, in the
event that one or more Holders collectively holding, directly or indirectly,
including pursuant to a total return swap or similar transaction, Registrable
Securities with a value of at least $20 million based on the Common Share Price
as of the date of the UO Notice (as defined below) (collectively, the
"Initiating Holders"), elect to dispose of Registrable Securities under the
Registration Statement pursuant to an Underwritten Offering, then such
Initiating Holders shall deliver a written notice to Bancorp setting forth such
determination (such notice, the "UO Notice").  The Initiating Holders shall also
deliver the UO Notice to all other non-Initiating Holders of Registrable
Securities included on such Registration Statement and permit each such
non-Initiating Holder to include its Registrable Securities included on the
Registration Statement in the Underwritten Offering if such holder notifies the
Initiating Holders and Bancorp within five days after delivery of the UO Notice
to such Holder. The Initiating Holder holding the most Registrable Securities as
of the date of determination shall be entitled to select a Managing Underwriter
for the offering, which Managing Underwriter shall be reasonably agreeable to
Bancorp. Bancorp shall take all reasonable actions as are requested by the
Managing Underwriter to expedite or facilitate the disposition of such
Registrable Securities.  Bancorp management shall participate in a roadshow or
similar marketing effort on behalf of any Selling Holders. In connection with
any Initiating Holder's election to exercise its rights under this Section
2.01(g), such Holder may obtain from Bancorp a list of Holders and amounts held
of Registrable Securities, which Bancorp shall provide to its knowledge;
provided, however, that such requesting Holder shall certify to Bancorp that its
request is for the sole purpose of initiating a request for underwritten
offering under this Section 2.01(g).
 
 
 
8

--------------------------------------------------------------------------------

 
(ii)            Limitation on Underwritten Offerings.  In connection with any
and all rights granted hereunder to the Holders to engage in an Underwritten
Offering, in no event shall Bancorp be required to engage in more than one such
Underwritten Offering in any 365 day period.
(iii)            Underwritten Offering General Procedures.  In connection with
an Underwritten Offering contemplated by this Agreement, each Selling Holder and
Bancorp shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities.  No Selling Holder may participate in such Underwritten Offering
unless such Holder agrees to sell its Registrable Securities on the basis
provided in such underwriting agreement, and enters into such agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement.  Each Selling Holder may, at its option, require that any or all of
the representations and warranties by, and the other agreements on the part of,
Bancorp to and for the benefit of such underwriters also be made to and for such
Selling Holder's benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations.  No Selling Holder shall be required to
make any representations or warranties to or agreements with Bancorp or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by applicable law.  If any Selling Holder disapproves of the terms of
an underwriting, such Selling Holder may elect to withdraw therefrom by notice
to Bancorp and the Managing Underwriter; provided, however, that such withdrawal
must be made at a time up to and including the time of pricing of such
Underwritten Offering.  No such withdrawal or abandonment shall affect Bancorp's
obligation to pay Registration Expenses nor shall it count toward the limitation
on number of Underwritten Offerings set forth in Section 2.02(h)(ii).
(iv)            If the Managing Underwriter advises Bancorp that in its or their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), Bancorp will include in such registration or Prospectus only
such number of securities that in the reasonable opinion of such underwriter or
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Selling Holders who have requested inclusion
of Registrable Securities pursuant to this Section 2.01 pro rata on the basis of
the aggregate number of such securities or shares owned by each such Person
(assuming the conversion of all of the Preferred Shares to Common Shares if the
Preferred Shares shall then be outstanding), or as such Selling Holders may
otherwise agree, and (ii) any other securities of Bancorp that have been
requested to be so included by other shareholders, subject to the terms of this
Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 

 
Section 2.02
Sale Procedures.  In connection with its obligations under Section 2.01, Bancorp
will, as expeditiously as possible:

(a)            prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith and any other registration statement contemplated by this Agreement or
any supplement or amendment thereto as may be necessary to cause the
Registration Statement or any other registration statement contemplated by this
Agreement or any supplement or amendment thereto to be effective and to keep the
Registration Statement or any other registration statement contemplated by this
Agreement or any supplement or amendment thereto effective for the Effectiveness
Period (or such period as is necessary to allow the sale of all Registrable
Securities registered pursuant to a registration statement contemplated by
Section 2.01 hereof) and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Registration Statement or any other registration statement contemplated by
this Agreement or any supplement or amendment thereto;
(b)            furnish to each Selling Holder, (i) as far in advance as
reasonably practicable before filing the Registration Statement or any other
registration statement or Prospectus contemplated by this Agreement or any
supplement or amendment thereto (which period shall be at least two Trading Days
prior to filing the applicable document), upon request, copies of reasonably
complete drafts of all such documents proposed to be filed (including exhibits
and each document incorporated by reference therein to the extent then required
by the rules and regulations of the Commission), and provide each such Selling
Holder the opportunity to object to any information pertaining to such Selling
Holder and the plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Registration Statement or such other
registration statement or supplement or amendment thereto;
(c)            if applicable, use its commercially reasonable efforts to
register or qualify the Registrable Securities covered by the Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that Bancorp will not be required
to qualify generally to transact business in any jurisdiction where it is not
then required to so qualify or to take any action which would subject it to
general service of process in any such jurisdiction where it is not then so
subject;
 
 
 
10

--------------------------------------------------------------------------------

 
(d)            promptly notify (which notice to the Selling Holders shall not
contain any material non-public information regarding Bancorp) each Selling
Holder and each underwriter of Registrable Securities in writing, at any time
when a Prospectus relating thereto is required to be delivered by any of them
under the Securities Act, of (i) the filing of the Registration Statement or any
other registration statement contemplated by this Agreement or any Prospectus to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any Prospectus or prospectus supplement thereto;
(e)            immediately notify (which notice to the Selling Holders shall not
contain any material non-public information regarding Bancorp) each Selling
Holder and each underwriter of Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the happening of any event as a result of which the Prospectus or
prospectus supplement contained in the Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made;
(ii) the issuance or threat of issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by Bancorp of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, Bancorp agrees to
as promptly as practicable amend or supplement the Prospectus or prospectus
supplement or take other appropriate action so that the Prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made and to take such other action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;
(f)            upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
(g)            in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Bancorp dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a "cold comfort" letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Bancorp's financial statements included or incorporated by reference
into the applicable registration statement, and each of the opinion and the
"cold comfort" letter shall be in customary form and covering substantially the
same matters with respect to such registration statement (and the Prospectus and
any prospectus supplement included therein) as are customarily covered in
opinions of issuer's counsel and in accountants' letters delivered to the
underwriters in Underwritten Offerings of securities and such other matters as
such underwriters or Selling Holders may reasonably request;
 
 
 
11

--------------------------------------------------------------------------------

 
(h)            comply in all material respects with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;
(i)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Bancorp personnel
and its representatives (including its independent accountants) as is reasonable
and customary to enable such parties to establish a due diligence defense under
the Securities Act; provided, however, that Bancorp need not disclose any such
information to any such representative unless and until such representative has
entered into or is otherwise subject to a confidentiality agreement with Bancorp
satisfactory to Bancorp;
(j)            cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Bancorp are then listed;
(k)            use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Bancorp to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(l)            if requested by any Selling Holder, cooperate with such Selling
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be delivered to a transferee pursuant
to the Registration Statement, which certificates shall be free of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Selling Holder may
reasonably request.
(m)            enter into customary agreements (including lock-up agreements,
and cause Bancorp's directors and executive officers to enter into such lock-up
agreements) and take such other actions as are reasonably requested by the
Selling Holders or the underwriters, if any, in order to expedite or facilitate
the disposition of such Registrable Securities;
(n)            cooperate with each Selling Holder and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with the FINRA,
including, if applicable, use of commercially reasonable efforts to obtain
FINRA's pre-clearance or pre-approval of the Registration Statement and
applicable Prospectus upon filing with the SEC;
 
 
 
12

--------------------------------------------------------------------------------

 
(o)            if any Purchaser could reasonably be deemed to be an
"underwriter," as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of
Registrable Securities of such Purchaser pursuant to this Agreement, and any
amendment or supplement thereof (any such registration statement or amendment or
supplement, a "Purchaser Underwriter Registration Statement"), then during the
Effectiveness Period, Bancorp will cooperate with the Purchaser in allowing the
Purchaser to conduct customary "underwriter's due diligence" with respect to
Bancorp and satisfy its obligations in respect thereof.  In addition, during the
Effectiveness Period, at the Purchaser's request, Bancorp will furnish to the
Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter no more often than on a quarterly basis,
(i) a letter, dated such date, from Bancorp's independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Purchaser, (ii) an opinion, dated as of such date, of counsel
representing Bancorp for purposes of such Purchaser Underwriter Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, including a standard "10b-5" opinion for such
offering, addressed to the Purchaser and (iii) a standard officer's certificate
from the Chief Executive Officer or Chief Financial Officer of Bancorp addressed
to the Purchaser.  Bancorp will also permit legal counsel to the Purchaser to
review and comment upon any such Purchaser Underwriter Registration Statement at
least five Business Days prior to its filing with the Commission and all
amendments and supplements to any such Purchaser Underwriter Registration
Statement within a reasonable number of days prior to their filing with the
Commission and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which the Purchaser's legal counsel
reasonably objects;
(p)            if requested by a Holder, Bancorp shall as promptly as possible:
(i) incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including information
with respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement.

 
Section 2.03
Piggyback Rights.

(a)            If, for a period ending three (3) years from the Closing Date,
Bancorp proposes to register or conduct a "shelf take down" of any of its
securities pursuant to a firm commitment underwritten offering to the public or
an offering that is a "bought deal" with one or more investment banks (other
than pursuant to Section 2.01), Bancorp will promptly give written notice to the
Holders of its intention to effect such a registration or engage in such
transaction.  Bancorp will affect the registration under the Securities Act of,
or include in such shelf take down, all Registrable Securities that the Holders
request be included in such transaction (a "Piggyback Registration") by a
written notice delivered to Bancorp within five (5) Business Days after the
notice given by Bancorp in the preceding sentence.  Subject to Section 2.03(b),
securities requested to be included in a Piggyback Registration pursuant to this
Section 2.03 shall be included by Bancorp on the same form of Registration
Statement as has been selected by Bancorp for the securities Bancorp is
registering for sale referred to above.  The Selling Holders shall be permitted
to withdraw all or part of the Registrable Securities from the Piggyback
Registration at any time at least two (2) Business Days prior to the effective
date of the Registration Statement relating to such Piggyback Registration.  If
Bancorp elects to terminate any registration filed under this Section 2.03 prior
to the effectiveness of such registration, or abandon any shelf take down,
Bancorp will have no obligation to register or offer for sale the securities
sought to be included by the Selling Holders in such transaction under this
Section 2.03.  There shall be no limit to the number of Piggybank Registrations
pursuant to this Section 2.03(a), and such registrations shall not count toward
the limitation on number of Underwritten Offerings set forth in Section
2.01(h)(ii).
 
 
 
13

--------------------------------------------------------------------------------

 
If the underwriter of a Registration Statement under this Section 2.03 advises
Bancorp that in its or their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the timing, distribution or per share offering price), Bancorp
will include in such registration or Prospectus securities in the following
order of priority: (i) first, 100% of the Common Shares and other securities
Bancorp proposes to sell, (ii) second, the Registrable Securities of the Selling
Holders who have requested inclusion of Registrable Securities pursuant to this
Section 2.03 pro rata on the basis of the aggregate number of such securities or
shares owned by each such Person (assuming the conversion of all of the
Preferred Shares to Common Shares if the Preferred Shares shall then be
outstanding), or as such Holders may otherwise agree, and (iii) third, any other
securities of Bancorp that have been requested to be so included, subject to the
terms of this Agreement.  Bancorp shall select the investment banking firm or
firms to act as the lead or managing underwriter or underwriters in connection
with an offering made pursuant to this Section 2.03.  No Selling Holder may
participate in any underwritten offering under this Section 2.03 unless such
Selling Holder (i) agrees to sell the Registrable Securities it desires to have
covered by the Underwritten Offering on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 
Section 2.04 
Cooperation by Holders.

(a)            Bancorp shall have no obligation to include in the Registration
Statement or Prospectus Registrable Securities of a Selling Holder, or in an
Underwritten Offering pursuant to Section 2.01 or 2.03 if such Selling Holder
has failed to furnish in a reasonably timely manner information that Bancorp
determines, after consultation with counsel, is reasonably required to be
furnished or conformed in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.
(b)            each Selling Holder, upon receipt of notice from Bancorp of the
happening of any event of the kind described in Section 2.02(e) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder's receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.02(e) of this Agreement or until it is
advised in writing by Bancorp that the use of the Prospectus may be resumed and
has received copies of any additional or supplemental filings incorporated by
reference in the Prospectus, and, if so directed by Bancorp, such Selling Holder
will, or will request the Managing Underwriter if any, to deliver to Bancorp (at
Bancorp's expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder's possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.
 
 
 
14

--------------------------------------------------------------------------------

 
Section 2.05                      Restrictions on Public Sale of Registrable
Securities by Holders and Bancorp.  In connection with an Underwritten Offering,
each of the Selling Holders participating in the Underwritten Offering agree
that for a period of up to 30 days following completion of such offering of
equity securities of Bancorp, upon request of the managing underwriter, each
such Selling Holder agrees not to effect any public sale or distribution of the
Registrable Securities; provided, that such restriction shall only be applicable
for the initial  period of 365 days from the date of this Agreement; and
provided further, that the duration of the foregoing restrictions shall be no
longer than the duration of the shortest restriction generally imposed by the
underwriters on the officers or directors or any other shareholder of Bancorp on
whom a restriction is imposed in connection with such public offering.
 

 
Section 2.06
 Expenses.

(a)            Certain Definitions.  "Registration Expenses" means all expenses
incident to Bancorp's performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing, FINRA, and
stock market fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, transfer taxes and fees
of transfer agents and registrars, all word processing, duplicating and printing
expenses and the fees and disbursements of counsel and independent public
accountants for Bancorp, including the expenses of any special audits or "cold
comfort" letters required by or incident to such performance and compliance, and
expenses incurred in connection with any "road show", as well as in an
Underwritten Offering, up to $25,000 of legal fees and disbursements of one
counsel to the Holders in such transaction (which shall be selected in the same
manner as the selection of the Managing Underwriter pursuant to Section
2.01(h)).  "Selling Expenses" means all underwriting fees, discounts, selling
commissions and fees of underwriters' counsel allocable to the sale of the
Registrable Securities.
(b)            Expenses.  Bancorp will pay all Registration Expenses in
connection with the performance of its obligations under this Agreement,
including, in the case of an Underwritten Offering, whether or not any sale is
made pursuant to such Underwritten Offering.  In addition, except as otherwise
provided in this Section 2.06 or under Section 2.07, Bancorp shall not be
responsible for any underwriting discounts and selling commissions or legal fees
and expenses of legal counsel for any Holder. Each Selling Holder shall pay its
pro rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.
 
 
 
15

--------------------------------------------------------------------------------

 

 
Section 2.07
Indemnification.

(a)            By Bancorp.  Bancorp agrees, notwithstanding any termination of
this Agreement, to indemnify, defend and hold harmless each Holder, the
officers, directors, agents, general partners, managing members, managers, 
Affiliates and employees and investment advisors of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act), and the officers, directors, agents,
general partners, managing members, managers,  Affiliates and employees and
investment advisers of each such controlling Person, (collectively, the "Holder
Indemnified Persons"), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, expenses, liabilities or costs
(including, without limitation, reasonable costs of preparation and
investigation and  reasonable attorneys' fees and expenses) (collectively,
"Losses"), as incurred, that arise out of or are based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by Bancorp of the Securities Act, Exchange Act or any state
securities law or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement, provided, however, that
Bancorp will not be liable (i) if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in strict conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the Registration Statement or such other registration statement, or
prospectus supplement, as applicable, (ii) in the case of an occurrence of an
event of the type specified in Section 2.02(e)(i) and 2.02(e)(ii) related to the
use by a Holder of an outdated or defective Prospectus after Bancorp has
notified such Holder in writing that the Prospectus is outdated or defective, or
(iii) for any such Losses arising out of the Holder's (or any other Holder
Indemnified Person's) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, to the Persons
asserting an untrue statement or alleged untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder Indemnified Person, and shall survive the
transfer of such securities by such Holder.
(b)            By Each Holder.  Each Holder shall, severally and not jointly,
indemnify and hold harmless Bancorp, its directors, officers, agents and
employees, each Person who controls Bancorp (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to Bancorp by such Holder expressly for use therein;
provided, however, that the liability of each Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Holder from the sale of the Registrable Securities giving rise
to such indemnification.
 
 
 
16

--------------------------------------------------------------------------------

 
(c)            Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party in its ability to defend such Proceeding.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel in writing that a conflict of interest exists if the same counsel
were to represent such Indemnified Party and the Indemnifying Party; provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or unreasonably conditioned.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.
Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 2.07(c)) shall be paid to the
Indemnified Party, as incurred, within twenty (20) Trading Days of written
notice thereof to the Indemnifying Party; provided, that the Indemnified Party
shall promptly reimburse the Indemnifying Party for that portion of such fees
and expenses applicable to such actions for which such Indemnified Party is
finally judicially determined to not be entitled to indemnification hereunder. 
Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 2.07) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder).
 
 
 
17

--------------------------------------------------------------------------------

 
(d)            Contribution.  If the indemnification provided for in this
Section 2.07 is held by a court or government agency of competent jurisdiction
to be unavailable to any Indemnified Party or is insufficient to hold them
harmless in respect of any Losses, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of such Indemnified Party on the other in connection with the
actions, statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall such Holder be required to contribute an aggregate amount in excess of the
dollar amount by which proceeds (net of Selling Expenses) received by such
Holder from the sale of Registrable Securities giving rise to such
indemnification exceed the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  The relative fault of the Indemnifying Party on
the one hand and the Indemnified Party on the other shall be determined by
reference to, among other things, whether the action in question, including an
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein.  The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)            Other Indemnification.  The provisions of this 7 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.08                       Rule 144 Reporting.  With a view to making
available the benefits of certain rules and regulations of the Commission that
may permit the sale of the Registrable Securities to the public without
registration, Bancorp agrees to use its commercially reasonable efforts to:
(a)            make and keep adequate current public information regarding
Bancorp available, as those terms are understood and defined in Rule 144 under
the Securities Act, at all times from and after the date hereof;
(b)            file with the Commission in a timely manner all reports and other
documents required of Bancorp under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
 
 
 
18

--------------------------------------------------------------------------------

 
(c)            so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available at no charge by access electronically to the
Commission's EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Bancorp, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.
Section 2.09                       Transfer or Assignment of Registration
Rights.  The rights to cause Bancorp to register Registrable Securities granted
by Bancorp under this Article II may only be transferred or assigned by any
Holder if (a) such transferee or assignee is an Affiliate of such Holder, (b)
Bancorp is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, and (c) such transferee or assignee assumes in writing
responsibility for its portion of the obligations of the Holder under this
Agreement.
Section 2.10                      Limitation on Subsequent Registration Rights. 
From and after the date hereof, Bancorp shall not, without the prior written
consent of the Holders of a majority of the outstanding Registrable Securities,
grant registration rights to any other Person that would be superior to or
inconsistent with Purchaser's registration rights hereunder.
Section 2.11                       No Piggyback on Registrations; Prohibition on
Filing Other Registration Statements.  Prior to the initial Effective Date of
the Initial Registration Statement (or such earlier time as the Registrable
Securities are eligible for resale by non-affiliates without volume or manner of
sale requirements under Rule 144), neither Bancorp nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of Bancorp in a Registration Statement other than the Registrable
Securities and Bancorp shall not enter into any agreement providing any such
right to any of its security holders or prospective security holders.
ARTICLE III
MISCELLANEOUS
           
Section 3.01                       Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
facsimile, electronic mail, courier service or personal delivery:
(a)            if to Bancorp, to the address set forth on its signature page;
(b)            if to a Purchaser, to the address set forth on its signature
page; and
(c)            if to a transferee of a Purchaser, to such Holder at the address
provided pursuant to Section 2.09 hereof.
All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.
 
 
 
19

--------------------------------------------------------------------------------

 
Section 3.02                       Successor and Assigns.  This Agreement shall
be binding upon and inure to the benefit of and be binding upon the successors
and assigns of each of the parties.  Bancorp may assign this Agreement at any
time in connection with a sale or acquisition of Bancorp if it complies with
Section 3.05.  Each Purchaser may assign its rights hereunder to any purchaser
or transferee of Registrable Securities; provided, that such purchaser or
transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as an
Purchaser whereupon such purchaser or transferee shall have the benefits of, and
shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of a Purchaser
herein and had originally been a party hereto.
Section 3.03                       Independent Nature of Purchasers' Obligations
and Rights; Aggregation of Common Shares. The obligations of each Purchaser
under this Agreement are several and not joint with the obligations of any other
Purchaser hereunder, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser hereunder. The decision of
each Purchaser to purchase the Shares pursuant to the Purchase Agreement has
been made independently of any other Purchaser. Nothing contained herein or in
any other agreement or document delivered at any closing, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Purchase Agreement. Each Purchaser shall be entitled to protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. It is
expressly understood and agreed that each provision contained in this Agreement
is between Bancorp and a Purchaser, solely, and not between Bancorp and the
Purchasers collectively and not between and among the Purchasers. All Common
Shares held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
Section 3.04                      Recapitalization, Exchanges, Etc. Affecting
the Shares.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of Bancorp or any successor or
assign of Bancorp (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
Section 3.05                      Change of Control. Bancorp shall not merge,
consolidate or combine with any other Person unless the agreement providing for
such merger, consolidation or combination expressly provides for the
continuation of the registration rights specified in this Agreement with respect
to the Registrable Securities or other equity securities issued pursuant to such
merger, consolidation or combination.
 
 
 
20

--------------------------------------------------------------------------------

 
Section 3.06                       Specific Performance.  Bancorp and the
Purchasers agree that monetary damages may not provide adequate compensation for
any losses incurred by reason of a breach by it or of any provision of this
agreement.  Therefore, such parties agree that each such Person, in addition to
and without limiting any other remedy or right it may have under this Agreement
or under applicable law, will have the right to an injunction or other equitable
relief in any court of competent jurisdiction, enjoining any such breach, and
enforcing specifically the terms and provisions hereof, and each of the parties
hereto hereby waives any and all defenses it may have on the ground that a
remedy at law would be adequate.  The existence of this right will not preclude
any such Person from pursuing any other rights and remedies at law or in equity
which such Person may have.
Section 3.07                       Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
Section 3.08                       Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
Section 3.09                       Governing Law.  The laws of the State of
Delaware shall govern this Agreement without regard to principles of conflict of
Laws.  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.
Section 3.10                       Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.11                      Entire Agreement.  This Agreement and the
Purchase Agreement are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or in the
Purchase Agreement.  This Agreement and the Purchase Agreement supersede all
prior agreements and understandings between the parties with respect to such
subject matter.
Section 3.12                       Amendment; Waiver.  This Agreement may be
amended only by means of a written amendment signed by Bancorp and the Holders
of at least 75% of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.  No waiver of any
rights under this Agreement shall be effective against such party unless in
writing.
 
 
 
21

--------------------------------------------------------------------------------

 
Section 3.13                       No Presumption.  If any claim is made by a
party relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.
Section 3.14                       Headings.  The headings in this Agreement are
for convenience only and shall not limit or otherwise affect the meaning
hereof. 
[The remainder of this page is intentionally left blank]
 
 
 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.


 
THE BANCORP, INC.
 
 
 
 
 
By:                                                         
 
Name:
 
Title:

 
 
 
 
Address for notices:
The Bancorp, Inc.
409 Silverside Road
Wilmington, DE 19809
Fax: (302) 791-5618                                                      
Attn:  Chief Executive Officer
 
 
 
 
 
 
 
With copies:
The Bancorp, Inc.
123 3rd Street North, Suite 603
Minneapolis, MN  55401
Attn:  General Counsel
Telephone:  (612) 852-8006
Fax: (302) 793-1672
 
 
 
 
 
 
 
With copies to: 
Ledgewood
Two Commerce Square, Suite 3400
2001 Market Street
Philadelphia, PA 19103
Fax:  (215) 735-2513
Attn: Mark E. Rosenstein
 
 
 


 
 
 
23

--------------------------------------------------------------------------------

                                                                   
 
            IN WITNESS WHEREOF, the Parties hereto execute this Agreement,
effective as of the date first above written.
 


 
[PURCHASER]
 
 
 
 
 
By:                                                                              
 
Name:
 
Title:

 
 
 
 
Address for notices:
 
 
 
                 
 
 
 
 
With copies:
 


 
 

--------------------------------------------------------------------------------

24